Dear Mayor Green:
In response to your recent inquiry, please note that an elected council member of the Village of Epps may not concurrently hold employment with the Village of Epps. R.S. 42:63(D) of the state Dual Officeholding and Dual Employment Law prohibits the arrangement, as the statute pertinently provides:
 No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
Your recently elected council member must resign from her employment with the Village of Epps if she desires to legally remain in elected office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RELEASED: December 30, 2002